

	

		II

		109th CONGRESS

		1st Session

		S. 1089

		IN THE SENATE OF THE UNITED STATES

		

			May 19, 2005

			Mr. Akaka (for himself,

			 Mr. Cochran, and

			 Mr. Dodd) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To establish the National Foreign Language Coordination

		  Council to develop and implement a foreign language strategy, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the National Foreign Language

			 Coordination Act of 2005.

		2.Findings

			Congress finds

			 that—

				(1)there is a severe

			 shortage of qualified language professionals, including teachers, translators,

			 and interpreters, especially in less commonly taught languages, across the

			 United States;

				(2)Federal, State,

			 and local governments need individuals with bilingual and bicultural

			 capabilities, including—

					(A)diplomats;

					(B)defense and

			 intelligence analysts;

					(C)military

			 personnel;

					(D)foreign language

			 instructors;

					(E)health

			 professionals;

					(F)medical and

			 social services providers;

					(G)court

			 interpreters;

					(H)translators;

			 and

					(I)law enforcement

			 officers;

					(3)deficiencies in

			 the national language capabilities have—

					(A)undermined

			 cross-cultural communication and understanding at home and abroad;

					(B)restrained social

			 mobility;

					(C)lessened national

			 commercial competitiveness;

					(D)limited the

			 effectiveness of public diplomacy;

					(E)restricted

			 justice and government services to sectors of society; and

					(F)threatened

			 national security;

					(4)ample resources

			 are not available to develop language and cultural capabilities in all of the

			 world’s languages, requiring prioritization of such resources; and

				(5)a National

			 Foreign Language Coordination Council and a National Language Director can help

			 to raise public awareness and provide top-down coordination and

			 direction.

				3.Establishment of

			 the National Foreign Language Coordination Council

			(a)EstablishmentThere

			 is established the National Foreign Language Coordination Council (referred to

			 as the Council in this Act), which shall be an independent

			 establishment as defined under section 104 of title 5, United States

			 Code.

			(b)MembershipThe

			 Council shall consist of the following members or their designees:

				(1)The National

			 Language Director, who shall serve as the chairperson of the Council.

				(2)The Secretary of

			 Education.

				(3)The Secretary of

			 Defense.

				(4)The Secretary of

			 State.

				(5)The Secretary of

			 Homeland Security.

				(6)The Attorney

			 General.

				(7)The Director of

			 National Intelligence.

				(8)The Secretary of

			 Labor.

				(9)The Director of

			 the Office of Personnel Management.

				(10)The Director of

			 the Office of Management and Budget.

				(11)The Secretary of

			 Commerce.

				(12)The Secretary of

			 Health and Human Services.

				(13)The Secretary of

			 the Treasury.

				(14)The Secretary of

			 Housing and Urban Development.

				(15)The Secretary of

			 Agriculture.

				(16)The heads of

			 such other Federal agencies as the Council considers appropriate.

				(c)Responsibilities

				(1)In

			 generalThe Council shall be charged with—

					(A)developing a

			 national foreign language strategy within 18 months of the date of enactment of

			 this Act; and

					(B)overseeing the

			 implementation of such strategy.

					(2)Strategy

			 contentThe strategy developed under paragraph (1) shall

			 include—

					(A)identification of

			 crucial priorities across all sectors;

					(B)identification

			 and evaluation of Federal foreign language programs and activities,

			 including—

						(i)recommendations

			 on coordination;

						(ii)program

			 enhancements; and

						(iii)allocation of

			 resources so as to maximize use of resources;

						(C)needed national

			 policies and corresponding legislative and regulatory actions in support of,

			 and allocation of designated resources to, promising programs and initiatives

			 at all levels (Federal, State, and local), especially in the less commonly

			 taught languages that are seen as critical for national security and global

			 competitiveness in the next 20 to 50 years;

					(D)effective ways to

			 increase public awareness of the need for foreign language skills and career

			 paths in all sectors that can employ those skills, with the objective of

			 increasing support for foreign language study among—

						(i)Federal, State,

			 and local leaders;

						(ii)students;

						(iii)parents;

						(iv)elementary,

			 secondary, and postsecondary educational institutions; and

						(v)potential

			 employers;

						(E)incentives for

			 related educational programs, including foreign language teacher

			 training;

					(F)coordination of

			 cross-sector efforts, including public-private partnerships;

					(G)coordination

			 initiatives to develop a strategic posture for language research and

			 recommendations for funding for applied foreign language research into issues

			 of national concern;

					(H)assistance

			 for—

						(i)the

			 development of foreign language achievement standards; and

						(ii)corresponding

			 assessments for the elementary, secondary, and postsecondary education levels,

			 including the National Assessment of Educational Progress in foreign

			 languages;

						(I)development

			 of—

						(i)language

			 skill-level certification standards;

						(ii)an

			 ideal course of pre-service and professional development study for those who

			 teach foreign language;

						(iii)suggested

			 graduation criteria for foreign language studies and appropriate non-language

			 studies, such as—

							(I)international

			 business;

							(II)national

			 security;

							(III)public

			 administration; and

							(IV)health care;

			 and

							(J)identification of

			 and means for replicating best practices at all levels and in all sectors,

			 including best practices from the international community.

					(d)MeetingsThe

			 Council may hold such meetings, and sit and act at such times and places, as

			 the Council considers appropriate, but shall meet in formal session at least 2

			 times a year. State and local government agencies and other organizations (such

			 as academic sector institutions, foreign language-related interest groups,

			 business associations, industry, and heritage community organizations) shall be

			 invited, as appropriate, to public meetings of the Council at least once a

			 year.

			(e)Staff

				(1)In

			 generalThe Director may appoint and fix the compensation of such

			 additional personnel as the Director considers necessary to carry out the

			 duties of the Council.

				(2)Details from

			 other agenciesUpon request of the Council, the head of any

			 Federal agency may detail, on a reimbursable basis, any of the personnel of

			 such agency to the Council.

				(3)Experts and

			 consultantsWith the approval of the Council, the Director may

			 procure temporary and intermittent services under section 3109(b) of title 5,

			 United States Code.

				(f)Powers

				(1)DelegationAny

			 member or employee of the Council may, if authorized by the Council, take any

			 action that the Council is authorized to take in this Act.

				(2)InformationThe

			 Council may secure directly from any Federal agency such information the

			 Council considers necessary to carry out its responsibilities. Upon request of

			 the Director, the head of such agency shall furnish such information to the

			 Council.

				(3)DonationsThe

			 Council may accept, use, and dispose of gifts or donations of services or

			 property.

				(4)MailThe

			 Council may use the United States mail in the same manner and under the same

			 conditions as other Federal agencies.

				(g)Conferences,

			 newsletter, and websiteIn carrying out this Act, the

			 Council—

				(1)may arrange

			 Federal, regional, State, and local conferences for the purpose of developing

			 and coordinating effective programs and activities to improve foreign language

			 education;

				(2)may publish a

			 newsletter concerning Federal, State, and local programs that are effectively

			 meeting the foreign language needs of the nation; and

				(3)shall create and

			 maintain a website containing information on the Council and its activities,

			 best practices on language education, and other relevant information.

				(h)ReportsNot

			 later than 90 days after the date of enactment of this Act, and annually

			 thereafter, the Council shall prepare and transmit to the President and

			 Congress a report that describes the activities of the Council and the efforts

			 of the Council to improve foreign language education and training and

			 impediments, including any statutory and regulatory restrictions, to the use of

			 each such program.

			4.Establishment of

			 a National Language Director

			(a)In

			 generalThere is established a National Language Director who

			 shall be appointed by the President. The National Language Director shall be a

			 nationally recognized individual with credentials and abilities across all of

			 the sectors to be involved with creating and implementing long-term solutions

			 to achieving national foreign language and cultural competency.

			(b)ResponsibilitiesThe

			 National Language Director shall—

				(1)develop and

			 oversee the implementation of a national foreign language strategy across all

			 sectors;

				(2)establish formal

			 relationships among the major stakeholders in meeting the needs of the Nation

			 for improved capabilities in foreign languages and cultural understanding,

			 including Federal, State, and local government agencies, academia, industry,

			 labor, and heritage communities; and

				(3)coordinate and

			 lead a public information campaign that raises awareness of public and private

			 sector careers requiring foreign language skills and cultural understanding,

			 with the objective of increasing interest in and support for the study of

			 foreign languages among national leaders, the business community, local

			 officials, parents, and individuals.

				(c)CompensationThe

			 National Language Director shall be paid at a rate of pay payable for a

			 position at level V of the Executive Schedule under section 5316 of title 5,

			 United States Code.

			5.Encouragement of

			 state involvement

			(a)State contact

			 personsThe Council shall consult with each State to provide for

			 the designation by each State of an individual to serve as a State contact

			 person for the purpose of receiving and disseminating information and

			 communications received from the Council.

			(b)State

			 interagency councils and lead agenciesEach State is encouraged

			 to establish a State interagency council on foreign language coordination or

			 designate a lead agency for the State for the purpose of assuming primary

			 responsibility for coordinating and interacting with the Council and State and

			 local government agencies as necessary.

			6.Authorization of

			 Appropriations

			There are

			 authorized to be appropriated such sums as necessary to carry out this

			 Act.

			

